FILED
                              NOT FOR PUBLICATION                           NOV 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JORGE GUADALUPE MORENO                           No. 13-72764
RAMIREZ, AKA Jorge Guadalupe
Moreno, AKA Beto Moreno, AKA Jorge               Agency No. A035-834-241
Moreno, AKA Jorge Moreno Ramirez,

               Petitioner,                       MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jorge Guadalupe Moreno Ramirez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny in part and grant in part the petition for

review, and we remand.

      Substantial evidence supports the BIA’s denial of CAT relief because

Moreno Ramirez failed to establish that it is more likely than not that he will be

tortured by or with the consent or acquiescence of the Mexican government. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      In denying Moreno Ramirez’s asylum and withholding of removal claims,

the agency found he failed to establish past persecution or a fear of future

persecution on account of a protected ground. The BIA did not consider the

impact, if any, of this court’s recent decision in Henriquez-Rivas v. Holder, 707
F.3d 1081 (9th Cir. 2013) (en banc). Further, when the IJ and BIA issued its

decisions, they did not have the benefit of this court’s decisions in Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Moreno Ramirez’s asylum and withholding of removal claims to determine


                                           2                                   13-72764
the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  13-72764